EDWARDS, Judge,
dissents.
I see no parallel between the mother’s activities here and.those of the mother in Séhexnayder.
I have no quarrel with the majority’s statement concerning the trial judge’s checking the marriage records after the hearing or its statement concerning the more important fact that her new marriage had no experience or history behind it with which to gauge its stability.
My dissent is based on the fact that the trial judge found the child properly cared for and expressly stated that he thought the best interests of this little girl were served by the mother’s custody.
There is ample evidence in the record from the mother’s employer and neighbors to support that conclusion.
The father’s lack of support was obviously taken into consideration by the trial judge.
This was obviously a tough case, but I cannot clearly agree that the trial judge either abused his discretion or committed manifest error. I therefore respectfully dissent.